Citation Nr: 0840328	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  98-08 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of hidradenitis, rated 10 percent disabling 
prior to February 7, 2008.

2.  Evaluation of hidradenitis, rated 30 percent disabling 
from February 7, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from April 1976 to November 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In conjunction with his appeal, the veteran testified before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The veteran's claim was previously before the Board and 
remanded in January 2004 and November 2007.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's disability is 
characterized by extensive lesions.

2.  The veteran's disability is characterized by involvement 
of 20 percent of his exposed areas and 20 percent of his 
entire body.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for hidradenitis 
are met, prior to February 7, 2008.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for hidradenitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
Diagnostic Code 7806 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received prior to the enactment of 
the VCAA.

A letter dated in February 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in January 2007.

The January 2007 notice also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in May 1998 and supplemental 
statement of the case dated in March 2007 provided the 
veteran with the rating criteria used to determine his 
disability evaluation.  His claim was thereafter 
readjudicated.  As such, he had actual knowledge of the 
criteria used to rate his claim.  Therefore, the veteran has 
been provided with all necessary notice regarding his claim 
for an increased evaluation.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran has contended that his service-connected 
hidradenitis is worse than it is currently evaluated.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the skin were revised 
effective August 30, 2002.

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008).

The veteran's disability is currently rated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 7899-7806 
(2008).  The veteran's specific disability is not listed on 
the Rating Schedule, and the RO assigned Diagnostic Code 7899 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, 
Diagnostic Code 7806, eczema.

Diagnostic Code 7806 (in effect prior to August 30, 2002) 
provides that eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area warrants a 
10 percent rating.  Eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement warrants 
a 30 percent rating.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.  38 C.F.R. § 4.118 (2002).

Diagnostic Code 7800 (effective from August 30, 2002) 
provides ratings for disfigurement of the head, face, or 
neck.  Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 (effective from August 30, 2002) 
provides that dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

A February 1997 VA record shows the veteran had a rash on his 
buttocks and legs.

In July 1997, the veteran underwent VA skin examination.  The 
skin disorder was on the axilla, groin, waist, buttocks.  
There were separate, small, acute lesions, one or two of 
which were draining.  The diagnosis was hidradenitis.

In July 1997, the veteran underwent VA general medical 
examination.  He had acne scars on his face and neck and had 
severe breakout of lesions on his buttocks, legs, and lower 
abdomen.

An August 1997 VA outpatient record shows the veteran had 
skin lesions on his groin and buttocks.

An October 1997 VA outpatient record shows the veteran had 
diffuse, scattered nodules and pustules on his buttocks, 
posterior, inner thighs, and lower back.  He also had 
scattered lesions on his chest, back, and axilla.  He stated 
that they were painful during flare-ups, and they drained 
blood or pus at times.

A December 1997 VA treatment record shows the veteran had 
nodules and pustules on his buttocks and axillae.

In January 2000, the veteran testified before the 
undersigned.  He indicated that his skin disorder extended 
from his belt line to above the knee.  Approximately every 
month, they had to be lanced or pierced.  Small ones broke 
out spontaneously.  He described the disorder as boils and 
cysts that drained or burst.

In February 2008, the veteran underwent VA examination.  He 
had hidradenitis suppurativa on his face, buttocks, thighs, 
groin area, and underarms.  It was constant in nature.  He 
did not use any treatment except soap.  He described some 
pain.  There was no fever, weight loss, malignant neoplasm, 
or urticaria.  On examination, there were numerous cysts on 
the veteran's buttocks, legs, arms, groin, and armpit, 
comprising about 20 percent of his total boy area and 20 
percent of the total exposed area.  The pustules were deep, 
puss filled cysts on about 20 percent of the face and 20 
percent of the total body area.  There was no alopecia or 
hyperhidrosis.  The diagnosis was hidradenitis suppurativa.

Under Diagnostic Code 7806, in effect prior to August 30, 
2002, the veteran's disability warrants an increase to a 30 
percent rating if it was shown to be with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
The evidence of record beginning in 1997 shows the veteran 
had a constant skin disorder that affected his legs, 
buttocks, groin, chest, and lower back.  The July 1997 VA 
general medical examiner described it as a severe breakout of 
lesions.  They were shown to be painful during flare-ups and 
broke or drained at times.  The Board finds that this 
evidence shows the veteran's skin disability manifested as 
extensive lesions.  Furthermore, the evidence is in equipoise 
as to whether there was exudation, constant, particularly in 
light of the diagnosis of hidradenitis suppurativa.  As such, 
he is entitled to a 30 percent disability evaluation under 
the criteria of Diagnostic Code 7806, in effect prior to the 
regulatory change.  This evaluation is warranted throughout 
the appeal period.

However, the veteran's disability does not warrant an 
increase to a 50 percent evaluation under the old criteria 
because the evidence shows the veteran did not demonstrate 
ulceration or extensive exfoliation or crusting.  In 
addition, there were no systemic or nervous manifestations.  
Finally, the evidence shows the disability was not 
exceptionally repugnant.  As such, an increase to a 50 
percent evaluation under these criteria is not warranted.

In evaluating the veteran's disability under the revised 
criteria, the Board finds that the evidence shows the veteran 
never demonstrated visible or palpable tissue loss or gross 
distortion or asymmetry of two features or paired sets of 
features of the head.  In addition, the veteran's disability 
did not consist of at least four characteristics of 
disfigurement under the criteria of Diagnostic Code 7800, in 
effect from August 30, 2002.  Therefore, an increased 
evaluation is not warranted under this code.

Furthermore, the evidence of record demonstrates that the 
veteran's disability involved 20 percent of his exposed areas 
and 20 percent of the total body area.  In order to warrant 
an increase to a 60 percent rating under the criteria of 
Diagnostic Code 7806, effective from August 30, 2002, the 
veteran's disability must compose more than 40 percent of 
exposed areas or the entire body.  None of the evidence of 
record shows a disability consistent with these criteria.  In 
addition, the evidence shows the veteran never used systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  Therefore, he has not satisfied any of the criteria 
for a 60 percent rating under this Diagnostic Code.

As such, the Board finds that the veteran is entitled to a 30 
percent disability evaluation throughout the appeal period.  
The evidence preponderates against an evaluation in excess of 
30 percent, under the criteria in effect both before and 
after August 30, 2002.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his skin disability.  In sum, there is no indication in 
the record of such an unusual disability picture that 
application of regular schedular standards is impractical, 
especially in the absence of any allegation of marked 
interference with employment.  The veteran has not alleged 
that his disability interferes with his employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 30 percent for hidradenitis, prior to 
February 7, 2008, is granted, subject to the laws and 
regulations governing the payment of VA benefits.

An evaluation in excess of 30 percent for hidradenitis is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


